Citation Nr: 1414131	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-46 613A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1983 and from August to October 1983. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  He also previously had testified before a different VLJ in June 2012.  Because that VLJ is no longer employed at the Board, however, the Veteran was entitled to that additional hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Transcripts of both hearings are of record.  

The Veteran submitted additional VA and private treatment records in December 2013, the month of his hearing but after his appeal already had been certified to the Board.  Nevertheless, in a December 2013 statement, he waived his right to have the RO initially consider this additional evidence as the agency of original jurisdiction (AOJ), preferring instead that the Board consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  

Please also note that, as requested during the December 2013 hearing, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But the claim of entitlement to service connection for PTSD requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the remaining claims for kidney and low back disorders.


FINDINGS OF FACTS

1.  The Veteran's kidney disease did not manifest until many years after his separation from active service, and there is no evidence of a relationship between the kidney disease and any disease, injury, or event during his service. 

2.  There equally is no evidence of current pathology of the spine, no evidence of back pain or injury to the spine in active service, and no evidence that the Veteran's back pain initially manifested until many years after his separation from service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a kidney disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Entitlement to service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the Veteran's service connection claims for a kidney disorder and low back disorder.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  


A December 2007 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records (STR's) and service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA medical examination or opinion has not been provided or obtained with respect to these claims.  Concerning the Veteran's kidney disease, there is no competent evidence that that he had kidney problems during service or until many years after service separation, as explained in more detail below.  The STR's show that the Veteran reported burning with urination in April 1982, which he argues in his December 2009 substantive appeal (VA Form 9) was a sign of his kidney disorder at the time or a precursor of it.  However, there is no suggestion in these records that this symptom evidenced a kidney disorder; instead, it was suspected that the Veteran had a "UTI" or urinary tract infection.  Moreover, there is no further mention of burning with urination or other genitourinary problems in subsequent service treatment records, and the Veteran has not otherwise stated that burning with urination was an ongoing problem during service.  The fact that his genitourinary system was clinically evaluated as normal in the May 1983 discharge examination report further indicates that this condition had completely resolved before separation.  


Given these circumstances, the Veteran's mere assertion that the transient symptom of burning with urination evidenced a kidney disorder in service or was related to the later development of one is not sufficient to satisfy the "low threshold" of an indication that the two are related, as he is a lay person in the field of medicine and has not proffered any explanation or other evidence in support of his contention.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be an indication that the current disability may be related to service in order to trigger VA's duty to provide an examination or opinion).  While competent evidence is not required for this purpose, there must still be some apparent possible link between the Veteran's kidney disease and the transient burning with urination in service beyond a bare assertion of such.  Compare id. at 83 (observing that a claimant's assertion that arthritis of the knees was related to making multiple parachute jumps during service in Vietnam as a paratrooper would amount to an indication of such a relationship for the purpose of providing an examination or opinion, according to the legislative history of the VCAA), with Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  Thus, an examination or opinion is not warranted.  Accordingly, a VA examination or opinion is not warranted.  See id.

With regard to the Veteran's back disorder, in his December 2009 VA Form 9, he argued that his low back disorder is related to a fall from a 5-ton truck during service in 1980 or 1981.  He stated that the injury caused severe pain which eventually resulted in the need for a left hip replacement.  However, there is no mention of back problems or a back injury in the STR's and his spine was evaluated as normal at separation.  There is also no credible evidence that the Veteran sustained a left hip injury in service which may also have involved the low back.  Rather, the evidence shows he injured his hip in a post-service motor vehicle accident (MVA) in April 2004.  Thus, as discussed in more detail below, there is no credible evidence of a back injury or back problems during service or until many years after service separation.  Accordingly, there is no apparent link between any current back problems and an in-service disease, injury, or event, and therefore a VA examination or opinion is not warranted.  See id.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Hearing Officer's Duties

At the December 2013 Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative.  The undersigned also explained the three elements of service connection and that evidence was needed to show a relationship to service.   There is no indication that outstanding records or other evidence exists that might support the claims.  Thus, given the development undertaken by VA in accordance with its duties under the VCAA, as described above, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  

III.  Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including the Veteran's diagnosed nephritis of the kidneys, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; see also Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including nephritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A.  Kidney Disorder

The evidence does not establish signs or symptoms of kidney problems during active service.  In this regard, the Veteran argued in the December 2009 VA Form 9 that "urinary problems" in service developed into his later diagnosed kidney disorder.  However, he did not submit or identify any other evidence to support this opinion or provide any explanation.  STR's dated in April 1982 reflect treatment for burning with urination, but do not indicate that this symptom evidenced a kidney disorder.  Rather, they contain a notation, "R/O UTI," suggesting that a urinary tract infection was suspected.  There is no further mention of urinary problems in the STR's, and the May 1983 discharge examination shows that the Veteran's genitourinary system was evaluated as normal.  The Veteran has not stated that burning with urination was an ongoing or recurrent symptom during or after service, or that he had other genitourinary problems at this time.  As a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion as to whether the transient burning with urination he experienced in April 1982 was related to the kidney, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, the Veteran's opinion by itself does not support kidney problems in service.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, the preponderance of the evidence weighs against signs or symptoms of a kidney disorder in service.  

Moreover, there is no evidence of kidney problems until a number of years after service.  Specifically, a February 2005 VA treatment record shows that the Veteran reported a one-month history of dysuria (described as "pain throughout urination") and discharge, and a December 2007 VA treatment record reflects that the Veteran reported a history of protein in the urine for fifteen years (or since about 1992), and further states that proteinuria had been documented since 2004.  In this regard, an August 2004 VA treatment record reflects diagnoses of hematuria and proteinuria following an April 2004 MVA  The VA treatment records contain a diagnosis of kidney disease in December 2007, and a December 2008 private treatment record shows a diagnosis of membranous glomerulonephritis based on a kidney biopsy.  None of these records alludes to an earlier history of proteinuria, discharge, or genitourinary problems indicative of a kidney disorder.  


Accordingly, because the preponderance of the evidence shows that the Veteran's kidney problems did not first manifest until at least the early 1990's, service connection for his kidney disorder is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for nephritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The preponderance of the evidence otherwise weighs against a medical relationship between the Veteran's kidney disorder and his period of service, to include the burning with urination in service, as there is no indication that this symptom was a sign or precursor of kidney problems, and his genitourinary system was evaluated as normal at separation.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a kidney disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Low Back Disorder

The preponderance of the evidence weighs against a current disability of the low back and also weighs against a relationship to service.  With regard to evidence of a current disability, the VA and private treatment records, as well as the SSA records, do not reflect diagnoses of a low back disorder or pathology of the lumbar spine.  While the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of a current disability of the low back or lumbar spine, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).

Even assuming the Veteran did have a disability of the low back, the preponderance of the evidence weighs against a relationship to service.  He stated in his December 2009 VA Form 9 that he injured his back when he fell from a 5-ton truck during active service, which caused severe pain and eventually required a left hip replacement.  According to this statement, he received medical treatment for injury sustained in the fall.  The Board does not find this history to be credible.  The service treatment records are silent for low back or left hip problems or a fall injury.  Moreover, he made no mention of falling from a truck at the Board hearing when asked to explain why he believed his low back disorder was related to service, and indeed has not alluded to such an injury in any other statement.  Perhaps most significantly, VA treatment records dated in July and August 2004 show that the Veteran was in an MVA in April 2004 resulting in pain in the left low back and left hip and flank.  An April 2004 private treatment record documents the Veteran's admission to the emergency room on the day of the MVA, and reflects that his chief complaint was neck and back pain.  This evidence shows that the Veteran's back pain did not first occur until after the April 2004 MVA, since the treatment records do not reflect a prior history of back problems.  

Because the Veteran's statement asserting a back injury in service for which he was treated is inconsistent with more probative evidence in the form of the contemporaneous service treatment records and post-service treatment records, which show that he did not have back or hip problems until after an April 2004 MVA, the Board does not find it credible that he injured his back in service.  Moreover, while the Board lacks the medical expertise to determine of its own accord whether a condition would ordinarily have been recorded in the STR's, it is within the province of the Board to find it implausible that an injury causing "severe" pain would remain undocumented if the Veteran sought treatment for it, as he states, especially where the service treatment records otherwise appear complete.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The fact that there is no mention of back pain in the post-service treatment records until after the April 2004 MVA, and that the Veteran himself never mentioned an in-service back injury in any other statement, to include in hearing testimony provided in support of his claim, reinforces a finding that the silence in the STR's weighs against the credibility of his statement that he was treated for a back injury in service.  See id.  Accordingly, an in-service disease, injury, or event relevant to a back disorder is not established, and therefore service connection is not warranted.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303.  

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to service connection for a kidney disorder is denied. 

The claim of entitlement to service connection for a low back disorder also is denied. 


REMAND

The notice required under 38 C.F.R. § 3.304(f)(5) for PTSD claims based on personal assault has not been sent to the Veteran.  Under this provision, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  

Accordingly, under the provisions of 38 C.F.R. § 3.304(f)(5), such a notice letter must be sent to the Veteran.  See Stegall, 11 Vet. App. at 271. 

VA treatment records from the Bay Pines VA Healthcare System pertaining to the Veteran's participation in the residential PTSD program from November 15, 2011 to January 9, 2012 must also be obtained. 

Finally, a VA examination and opinion are needed to assess whether there are "markers" confirming the alleged sexual assault in service, and whether there is a nexus between the Veteran's diagnosed PTSD and this assault.  See 38 C.F.R. § 3.304(f) (2013).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a letter providing the notice set forth in 38 C.F.R. § 3.304(f)(5) for PTSD claims based on alleged personal or sexual assault in service, i.e., predicated on military sexual trauma (MST).


2.  Obtain the Veteran's VA treatment records from the Bay Pines VA Healthcare System pertaining to his participation in the residential PTSD program from November 15, 2011 to January 9, 2012. 

3.  Next schedule the Veteran for a VA PTSD examination by a VA psychiatrist or psychologist to assess whether there are indications or "markers" that a sexual assault occurred in service, and, if so, the likelihood that his currently diagnosed PTSD is related to this assault, as detailed in the instructions below.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render opinions as to the following:

A. Whether there are "markers" or indications that the Veteran was sexually abused during active service, as he related in a December 2011 written statement.  In this regard, the examiner should state whether there is any evidence of behavior changes during service or other indications that the alleged sexual assault occurred.  In rendering this opinion, the examiner must address the following: 
a. Service personnel records ("Offenses and Punishments") showing that in November 1981 the Veteran drove a privately owned vehicle (POV) in violation of a previous traffic court order suspending his driving privileges for 30 days. 
b. Service personnel records ("Offenses and Punishments") showing that in September 1983 the Veteran was cited for using marijuana. 
c. The Veteran's statements that he used illegal substances and alcohol in service and afterward to help cope with the trauma from the sexual assault. 
d. Any other possible signs or markers of PTSD or the alleged assault in the service personnel records, service treatment records, or other evidence of record. 
B. The examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran has PTSD as a result of the personal assault.  The examiner should consider (but need not necessarily discuss) the following in addition to all other pertinent evidence of record: 
a. In an initial VA psychiatric evaluation in April 2004, the Veteran reported crying spells, sleeplessness, and weight loss.  He stated that he had initially been put on antidepressants by a private doctor when his life went "downhill" associated with problems with his job and former girlfriend (the mother of his children).  He denied a history of physical or sexual abuse at this time, and was diagnosed with depression.  
b. In a June 2004 VA treatment record, the Veteran reported being depressed for about five years and alluded to problems with a former girlfriend, with whom he had separated five years earlier. 
c. In a June 2004 VA treatment record, the Veteran reported that his depression began ten years earlier after he struck a girl with a city bus.  
d. A December 2005 VA PTSD screen was negative.  
e. In a May 2009 VA treatment record, the Veteran reported being sexually assaulted by another marine during service, but did not report it due to feeling ashamed.  He "put it out of his mind but could never do it totally."  PTSD was suspected at this time.  A May 2010 VA treatment record reflects that the Veteran reported dreams and intrusive thoughts of the sexual assault, but "did not want to deal with it for years because of shame."  
f. VA and private treatment records dated in April 2013 reflect diagnoses of PTSD attributed to the personal assault in service.  

The examiner must provide complete explanations for the opinions stated.  If the examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.  


4.  Then, after completing any other development that may be warranted, readjudicate this claim of entitlement to service connection for PTSD with consideration of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


